Exhibit 12 RATIO OF EARNINGS TO FIXED CHARGES Coca-Cola Bottling Co. Consolidated Ratio of Earnings to Fixed Charges First Quarter Fiscal Year (in thousands, except ratios) Computation of Earnings: Income (loss) before income taxes $ ) $ Add: Interest expense Amortization of debt premium/discount and expenses Interest portion of rent expense Earnings as adjusted $ Computation of Fixed Charges: Interest expense $ Capitalized interest Amortization of debt premium/discount and expenses Interest portion of rent expense Fixed charges $ Ratio of Earnings to Fixed Charges (A) (A)The ratio of earnings to fixed charges was less than 1.00 for the first quarter of 2017. The deficiency in the ratio of earnings to fixed charges was $8.2million.
